      Case 6:20-cv-00069-ADA Document 14 Filed 02/20/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

DYNAENERGETICS EUROPE GMBH & §
DYNAENERGETICS US, INC       §
                             §
     Plaintiffs,             §
v.                           §                     Civil Action No. 6:20-cv-00069
                             §                     JURY TRIAL DEMANDED
HUNTING TITAN, INC.          §
                             §
     Defendant.              §
                             §

 AGREED MOTION FOR EXTENSION OF TIME TO ANSWER PLAINTIFFS’
                   ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

       Hunting Titan, Inc., Defendant, in the above-titled and numbered civil action,

request the Court to extend the deadline to answer or otherwise respond to Plaintiffs’

Original Complaint up to and including March 17, 2020. In support, Defendant would

show the following:

       Plaintiffs’ Original Complaint was served on Defendant on January 31, 2020 and

Defendant’s current deadline to answer or otherwise respond to Plaintiff’s Original

Complaint is February 21, 2020. Defendant moves the Court for an order granting an

extension of time, up to and including March 17, 2020, for Defendant to answer or

otherwise respond to Plaintiffs’ Original Complaint. Counsel for Plaintiffs has agreed to

this requested extension of time.

       PREMISES CONSIDERED, Hunting Titan, Inc., Defendant, request the Court to

extend the deadline to answer or otherwise respond to Plaintiffs’ Original Complaint up

to and including March 17, 2020.
     Case 6:20-cv-00069-ADA Document 14 Filed 02/20/20 Page 2 of 3




                                         Respectfully submitted,

Dated: February 20, 2020                 /s/ Christopher P. McKeon

                                         Christopher P. McKeon
                                         Texas Bar No.: 24068904
                                         Federal ID No.: 1162839
                                         cmckeon@arnold-iplaw.com

                                         Jason A. Saunders
                                         Texas Bar No.: 24042406
                                         Federal ID No.: 557143
                                         jsaunders@arnold-iplaw.com

                                         Gordon T. Arnold
                                         Texas Bar No.: 01342410
                                         Federal ID No.: 12483
                                         garnold@arnold-iplaw.com

                                         Arnold & Saunders, LLP
                                         4900 Woodway, Suite 900
                                         Houston, Texas 77056
                                         Telephone: (713) 972-1150
                                         Facsimile: (832) 213-1039

                                         ATTORNEYS FOR
                                         HUNTING TITAN, INC.
     Case 6:20-cv-00069-ADA Document 14 Filed 02/20/20 Page 3 of 3




                        CERTIFICATE OF CONFERENCE

        On February 7, 2020, the undersigned communicated with Barry Herman, counsel
for Plaintiff, concerning this motion who advised that he was not opposed to the grant of
3 weeks extension of time for Defendant to answer or otherwise respond to Plaintiff’s
Original Complaint.


                                            /s/ Jason A. Saunders




                            CERTIFICATE OF SERVICE

       This is to certify that all known counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the
Court’s CM/ECF system on the 20th of February, 2020. Any other known counsel of
record will be served with a copy of this document by email and/or facsimile
transmission.


                                            /s/ Christopher P. McKeon
